FILED
                        NOT FOR PUBLICATION
                                                                      AUG 30 2021
                 UNITED STATES COURT OF APPEALS                    MOLLY C. DWYER, CLERK
                                                                    U.S. COURT OF APPEALS


                         FOR THE NINTH CIRCUIT


K. C., a minor by and through his           No.   18-56520
Guardian ad Litem Dana K. Dunmore,
                                            D.C. No.
           Plaintiff-Appellee,              2:18-cv-06619-RGK-AS

v.

AHMAD KHALIFA, M.D.,                        ORDER

           Defendant-Appellant,

 v.


CALIFORNIA HOSPITAL MEDICAL
CENTER; et al.,

           Defendants-Appellees,

 v.

UNITED STATES OF AMERICA,

           Movant-Appellee.


                Appeal from the United States District Court
                   for the Central District of California
                R. Gary Klausner, District Judge, Presiding

                    Argued and Submitted March 6, 2020
                           Pasadena, California
Before: KLEINFELD, NGUYEN, and BADE, Circuit Judges.*

       We are advised by counsel that this case has settled in state court and the

claims against Dr. Khalifa have been dismissed with prejudice, so Dr. Khalifa’s

appeal is now moot. Accordingly, the appeal is dismissed, and the memorandum

disposition filed August 10, 2020, is vacated as to 18-56520 only. Each party shall

bear its own costs, unless counsel advises of terms to the contrary in the settlement

agreement.




   *
      The original panel, consisting of Judge Kleinfeld, Judge Nguyen, and Judge
Pauley, heard oral argument on March 6, 2020. Judge Pauley died on July 6, 2021,
while the case was pending, and Judge Bade was drawn to replace him.
                                           2